Exhibit 10.5






IEC ELECTRONICS CORP.


2019 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


This Restricted Stock Unit Award Agreement (this “Award Agreement”) is made and
entered into as of [_______________], 20__ (the “Date of Grant”), by and between
IEC Electronics Corp. (the “Company”) and ___________________ (the
“Participant”). Capitalized terms not defined in this Award Agreement shall have
the respective meanings given such terms by the IEC Electronics Corp. 2019 Stock
Incentive Plan (the “Plan”).


1.Award. The Company hereby grants to the Participant an Award (the “Award”) of
Restricted Stock Units (the “RSUs”) covering [____________] shares of Stock,
subject to the provisions of the Plan and to the terms and conditions of this
Award Agreement.


2.Vesting and Payment. Except as otherwise provided by the Participant’s
employment agreement (if any), subject to the provisions of the Plan and this
Award Agreement, and subject to the Participant’s continued service with the
Company or any of its Affiliates through such date, the RSUs will vest on
[________] (the “Vesting Date”). Upon vesting, each vested RSU will convert at
that time into the right to receive one share of Stock, which, less the number
of shares of Stock (if any) withheld to satisfy tax withholding pursuant to
Section 7 below, will be issued to the Participant on, or as soon as practicable
after, the Vesting Date, but no later than the later of (i) December 31 of the
year in which the Vesting Date occurs, and (ii) the 15th day of the third
calendar month following the Vesting Date.


3.Acceleration of Vesting and Payment.


(a)Notwithstanding the provisions of Section 2 above, the RSUs will immediately
vest upon the occurrence of any of the following events prior to the Vesting
Date: (i) the Participant’s death; (ii) the Participant’s Disability; (iii) a
Change in Control if either (A) the employment of the Participant is terminated
without Cause within two years of such Change in Control or (B) the acquirer
does not agree to assume or substitute the RSUs for similar awards on shares of
acquirer’s common stock; or (iv) the occurrence of any other event or condition
for which the Participant’s employment agreement (if any) provides for
accelerated vesting.


(b)In the event of accelerated vesting pursuant to Section 3(a), the number of
shares of Stock from the conversion of the RSUs, less the number of shares of
Stock (if any) withheld to satisfy tax withholding pursuant to Section 7 below,
will be paid to the Participant at the time specified by Section 2 above as if
no acceleration had occurred, unless otherwise specifically provided by the
Participant’s employment agreement (if any), in which case the vested RSUs shall
be paid at the time specified by the Participant’s employment agreement.
Notwithstanding the foregoing, in the event of a Change in Control that
satisfies Section 3(a)(iii) above that is a “change in ownership,” a “change in
effective control” or a “change in ownership of a substantial portion of the
assets” of the Company, each as defined by Section 409A, the number of shares of
Stock from the conversion of the RSUs, less the number of shares of Stock (if
any) withheld to satisfy tax withholding pursuant to Section 7 below, will be
issued no later than 30 days after such Change in Control so long as such
payment is permissible under Section 409A.


4.Restrictions on Transfer. Except as otherwise provided in this Award
Agreement, until the RSUs vest and are paid in shares of Stock, the RSUs and
underlying shares of Stock may not be sold,





--------------------------------------------------------------------------------

Exhibit 10.5




exchanged, transferred, pledged, hypothecated or otherwise disposed of, except
by will or the laws of descent and distribution, and they shall not be subject
to execution, attachment or similar process. Any attempted assignment, transfer,
pledge, hypothecation, or other disposition of the RSUs or underlying shares of
Stock contrary to the provisions hereof, and the levy of any execution,
attachment, or similar process upon the RSUs, shall be null and void and without
effect.


5.Termination of Employment; Detrimental Activities.


(a)Except as otherwise provided by the Participant’s employment agreement (if
any), all rights in and to any and all RSUs granted pursuant to this Award
Agreement, and to any shares of Stock into which they would convert, which have
not vested as described in Section 2 or 3 above, shall be forfeited upon: (i)
the Participant’s termination of employment with the Company and its Affiliates
for any reason, whether with or without Cause, other than the Participant’s
death or Disability or a Change in Control; or (ii) a determination by the
Committee that the Participant engaged in Detrimental Activity. “Detrimental
Activity” shall include: (A) the rendering of services for any organization or
engaging directly or indirectly in any business which is or becomes competitive
with the Company or any Affiliate, or which organization or business, or the
rendering of services to such organization or business, is or becomes otherwise
prejudicial to or in conflict with the interests of the Company or any
Affiliate; (B) the disclosure to anyone outside the Company or any of its
Affiliates, or the use in other than the Company’s business, without prior
written authorization from the Company, of any confidential information or
material relating to the business of the Company or any of its Affiliates,
acquired by the Participant either during or after employment with the Company
or an Affiliate; (C) activity that results in termination of the Participant’s
employment for Cause; (D) a violation of any rules, policies, procedures or
guidelines of the Company or an Affiliate, including, but not limited to, the
Company’s Code of Business Conduct and Ethics; (E) any attempt, directly or
indirectly, to induce any employee of the Company or any Affiliate to be
employed or perform services elsewhere or any attempt, directly or indirectly,
to solicit the trade or business of any current or prospective customer,
supplier or partner of the Company or any Affiliate; or (F) any other conduct or
act determined by the Board to be injurious, detrimental or prejudicial to any
interest of the Company or any Affiliate.


(b)Permissible Actions. Notwithstanding the foregoing, nothing in Section 5(a)
above: (i) prohibits the Participant from making reports of possible violations
of federal law or regulation to any governmental agency or entity, including but
not limited to the Department of Justice and the Securities Exchange Commission,
in accordance with the provisions and rules of Section 21F of the Exchange Act,
Section 806 of the Sarbanes-Oxley Act of 2002, or of any other whistleblower
protection provisions of state or federal law or regulation, or (ii) requires
notification or prior approval by the Company of any such report; provided that,
the Participant is not authorized to disclose communications with counsel that
were made for the purpose of receiving legal advice or that contain legal advice
or that are protected by the attorney work product or similar privilege.
Furthermore, the Participant shall not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that is made (1) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney, in each case, solely for the
purpose of reporting or investigating a suspected violation of law or (2) in a
complaint or other document filed in a lawsuit or proceeding, if such filings
are made under seal.


6.Recoupment.


(a)Recoupment. As provided by Section 6.9 of the Plan, notwithstanding anything
in the Plan or this Award Agreement, the Company will be entitled to the extent
required by applicable law (including, without limitation, Section 10D of the
Exchange Act and any regulations promulgated with respect





--------------------------------------------------------------------------------

Exhibit 10.5




thereto) or Exchange listing conditions, in each case as in effect from time to
time, to recoup compensation of whatever kind paid under this Award Agreement by
the Company at any time.


(b)Repayment of Gain; Setoff. If the Participant engages in Detrimental Activity
prior to or during the six months after shares of Stock are issued pursuant to
Section 2 or 3 above, such issuance may be rescinded within two years
thereafter. In the event of any such rescission, the Participant shall pay to
the Company the amount of any gain realized or payment received as a result of
the rescinded issuance in such manner and on such terms and conditions as may be
required, and the Company shall be entitled to setoff against the amount of any
such gain any amount owed to the Participant by the Company or any Affiliate.


7.Withholding of Taxes. The Company and its Affiliates shall have the right, in
its discretion, to withhold cash from the Participant’s remuneration or deduct
shares of Stock that would otherwise be distributed pursuant to this Award
Agreement from any payment made under this Award Agreement in satisfaction of
the federal, state, local or foreign income or other taxes required by law to be
withheld with respect to such payment (or such higher amount that would not have
an adverse tax effect). Shares of Stock tendered as payment of required tax
withholding shall be valued at the fair market value of the Company’s Stock on
the date such tax withholding obligation arises. It shall be a condition to the
obligation of the Company to issue shares of Stock or other property, or any
combination thereof, upon payment of the Award, that the Participant pay to the
Company or an Affiliate, upon its demand, such amount as may be requested by the
Company or the Affiliate for the purpose of satisfying any liability to withhold
federal, state, local or foreign income or other taxes. If the amount requested
is not paid, the Company may refuse to issue or pay shares of Stock or other
property, or any combination thereof.
 
8.Miscellaneous.


(a)Compliance with Laws. If the Company, in its sole discretion, determines that
the listing upon any securities exchange or registration or qualification under
any federal, state or local law or any foreign law of any shares to be issued
pursuant to an Award is necessary or desirable, issuance of such shares shall
not be made until such listing, registration or qualification shall have been
completed.


(b)Issuance of Stock. The issuance of shares of Stock from the conversion of
RSUs may be made by crediting the shares of Stock to an account for the benefit
of the Participant or by such other permissible manner chosen by the Company.


(c)Incorporation of Plan. The RSUs are subject to the Plan and any
interpretations by the Committee under the Plan, which are hereby incorporated
into this Award Agreement by reference and made a part hereof. By the execution
of this Award Agreement, the Participant acknowledges that the Plan document and
the Plan prospectus, as in effect on the date of this Agreement, have been made
available to the Participant for review. In the event of any conflict between
the Plan and this Award Agreement, the Plan shall control.


(d)Administration, Interpretation, Etc. Any action taken or decision made by the
Company, the Board or the Committee arising out of or in connection with the
construction, administration, interpretation or effect of any provision of the
Plan or this Award Agreement shall lie within its sole and absolute discretion,
as the case may be, and shall be final, conclusive and binding on the
Participant and all persons claiming under or through the Participant. By
receipt of the RSUs or other benefit under the Plan, the Participant and each
person claiming under or through the Participant shall be conclusively deemed to





--------------------------------------------------------------------------------

Exhibit 10.5




have indicated acceptance and ratification of, and consent to, any action taken
under the Plan or this Award Agreement by the Company, the Board or the
Committee.


(e)Amendment. This Award Agreement may be amended from time to time by the
Committee, in its sole discretion, in any manner that the Committee deems
necessary or appropriate; provided, however, that no such amendment shall
adversely affect in a material manner any right of the Participant under the
Award without the written consent of the Participant.


(f)Capital Changes and Adjustments. The RSUs shall be adjusted by the Committee
at the same time as adjustments are made in accordance with Section 12 of the
Plan in a manner similar to, and subject to, the same requirements under Section
12 of the Plan.


(g)No Right of Employment. Nothing contained herein shall confer upon the
Participant any right to continued employment by the Company or any of its
Affiliates or interfere in any way with the right of the Company or any of its
Affiliates, which is hereby reserved, to terminate the employment of the
Participant at any time for any reason whatsoever.


(h)No Stockholder Rights. Until the shares of Stock from the payment of the RSUs
have been issued to the Participant, the Participant shall have no rights of a
stockholder of the Company with respect to the shares of Stock underlying the
RSUs, and in particular shall not be entitled to vote the underlying shares of
Stock or to receive any dividends or dividend equivalents paid or made with
respect to the shares of Stock underlying the RSUs.


(i)Notices. Any notices necessary or required to be given under this Award
Agreement: (i) to the Company shall be sufficiently given if in writing, and
personally delivered to the Secretary of the Company or mailed to its principal
office, 105 Norton Street, P.O. Box 271, Newark, New York 14513; or (ii) to the
Participant shall be sufficiently given if in writing, and personally delivered
or mailed by registered or certified mail, return receipt requested, postage
prepaid, to the last known address of the Participant, or to such other address
as the Participant shall have specified in writing to the Company.


(j)Successors and Assigns. This Award Agreement shall bind and inure to the
benefit of the Company and the successors and assigns of the Company and to the
Participant and to the Participant’s heirs, executors, administrators,
successors and assigns.


(k)Governing Law. All questions pertaining to the interpretation, validity,
enforcement and performance of this Award Agreement shall be construed in
accordance with, and be governed by, the laws of the State of New York, without
giving effect to the choice of law principles thereof.


(l)Section 409A. The RSUs granted under this Award Agreement are intended to
comply with the requirements of Section 409A and the Plan and this Award
Agreement shall be interpreted and administered in accordance with such
intention. Notwithstanding the foregoing, the Company makes no representations
that the RSUs comply with Section 409A, and in no event shall the Company or any
Affiliate be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by a Participant on account of
non-compliance with Section 409A. References to a Participant’s “termination of
employment” and similar terms used in this Award Agreement mean, to the extent
necessary to comply with Section 409A, the date that the Participant first
incurs a “separation from service” within the meaning of Section 409A.
Notwithstanding anything in this Award Agreement to the contrary, if at the time
of the Participant’s separation from service, the Participant is a “specified
employee” for purposes of Section 409A, and the payment of the RSUs under this
Award Agreement as a result of such separation from service is





--------------------------------------------------------------------------------

Exhibit 10.5




required to be delayed by six months pursuant to Section 409A, then the Company
will make such payment on the date that is the first day of the seventh month
following the Participant’s separation from service.


(m)Participant Acknowledgement. By signing the Award Agreement, the Participant
acknowledges that Participant has received a copy of the Plan, has had an
opportunity to review the Plan and this Award Agreement in their entirety,
understands all provisions of the Plan and this Award Agreement, and agrees to
be bound by, and to comply with, all the terms and provisions of the Plan and
this Award Agreement.


(n)Counterparts. This Award Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same agreement.


*    *    *    *    *





--------------------------------------------------------------------------------

Exhibit 10.5






IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
effective as of the Date of Grant set forth above.
 
IEC ELECTRONICS CORP.
 
 
 
 
By:
 
 
 
Chair, Compensation Committee
 
 
 
 
Date:
 





ACCEPTANCE
 
I, ___________________, hereby certify that I have read and fully understand the
foregoing Award Agreement. I hereby execute this Award Agreement to indicate my
acceptance of the RSUs and my intent to comply with the terms thereof.
 
 
 
 
Participant
 
 
 
 
 
Street Address

 
 
 
 
 
 
City
State
Zip Code
 
 
 
 
 
Date:
 








